NO.
12-11-00096-CR
            
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
ROBERT
GORDEN BULLOCK,                     §                 APPEAL FROM THE 123RD
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 SHELBY
COUNTY, TEXAS
                                                        
                                         
MEMORANDUM OPINION
PER CURIAM
            This
appeal is being dismissed for want of jurisdiction.  Appellant was convicted of
aggravated sexual assault of a child, and sentence was imposed on November 15,
2010.          
            Texas
Rule of Appellate Procedure 26.2 provides that an appeal is perfected when
notice of appeal is filed within thirty days after the day sentence is imposed
or suspended in open court unless a motion for new trial is timely filed.  Tex. R. App. P. 26.2(a)(1).  Where a
timely motion for new trial has been filed, notice of appeal shall be filed
within ninety days after the sentence is imposed or suspended in open court.  Tex. R. App. P. 26.2(a)(2).  Appellant
did not file a motion for new trial.  Therefore, Appellant’s notice of appeal
was due to have been filed on or before December 15, 2010.  However, Appellant
did not file his notice of appeal until March 24, 2011, and did not file a
motion for extension of time to file his notice of appeal as permitted by Texas
Rule of Appellate Procedure 26.3.  See Tex.
R. App. P. 26.3 (appellate court may extend time for filing notice of
appeal if, within fifteen days after deadline for filing notice of appeal,
appellant files notice of appeal in trial court and motion complying with Texas
Rule of Appellate Procedure 10.5(b) in appellate court).
            On
March 30, 2011, this court notified Appellant that his notice of appeal was
untimely and that there was no timely motion for an extension of time to file
the notice of appeal as permitted by rule 26.3.  Appellant was further informed
that the appeal would be dismissed unless, on or before April 11, 2011, the
information filed in the appeal was amended to show the jurisdiction of this
court.  
On
April 12, 2011, Appellant filed a document in this court entitled “Motion for
Extension of Time to File Motion for Extension of Time” explaining the circumstances
that resulted in his notice of appeal being filed late. He also requests that
the time be extended for filing a motion for extension of time to file the
notice of appeal and that the appeal be allowed to proceed.  As stated above,
Appellant’s deadline for filing his notice of appeal was December 15, 2010.  Pursuant
to rule 26.3, his motion for extension of time must have been filed no later
than December 30, 2010.  Because Appellant’s motion was not filed until April
12, 2011, it is untimely and is overruled.  See Tex. R. App. P. 26.3.  Moreover, because this court has no
authority to allow the late filing of a notice of appeal except as provided by
rule 26.3, the appeal must be dismissed.  See Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996).  Accordingly, the appeal is dismissed
for want of jurisdiction.  
Opinion delivered April 20, 2011.
Panel consisted
of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
                           (DO
NOT PUBLISH)